Title: From Thomas Jefferson to William Hamilton, 22 March 1807
From: Jefferson, Thomas
To: Hamilton, William


                        
                            Dear Sir
                            
                            Washington Mar. 22. 07.
                        
                        It is with great pleasure that, at the request of Govenor Lewis, I send you the seeds now inclosed, being a
                            part of the Botanical fruits of his journey across the continent: I cannot but hope that some of them will be found to add
                            useful or agreeable varieties to what we now possess. these, with the descriptions of plants, which, not being in seed at
                            the time, he could not bring, will add considerably to our Botanical possessions. he will equally add to the Natural
                            history of our country. on the whole, the result confirms me in my first opinion that he was the fittest person in the
                            world for such an expedition. he will be with you shortly at Philadelphia, where I have no doubt you will be so kind as to
                            shew him those civilities which you so readily bestow on worth. I send a similar packet to mr McMahon, to take the chance
                            of a double treatment. in confiding these public deposits to your & his hands, I am sure I make the best possible
                            disposition of them. Accept my friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    